NUMBER 13-00-037-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI
____________________________________________________________


CORNELIUS SHAWN WALKER,	Appellant,


v.

THE STATE OF TEXAS, 	Appellee.

____________________________________________________________


On appeal from the 268th District Court
of Fort Bend County, Texas.
____________________________________________________________


O P I N I O N

Before Chief Justice Valdez and Justices Hinojosa and

Rodriguez

Opinion by Chief Justice Valdez


	Appellant Cornelius Shawn Walker pled not guilty to a charge of
unauthorized use of a motor vehicle.(1)  A jury found him guilty and
sentenced him to two years incarceration and assessed a $3000 fine. 
Appellant appeals from the judgment.

	Appellant's counsel filed briefs wherein counsel set out that he
reviewed the clerk's record and the reporter's record.  Counsel has
informed this Court that the record revealed no arguable issue upon
which a nonfrivolous appeal could be based.

	Appellant's briefs satisfy the requirements of Anders v. California,
386 U.S. 738, 744-45 (1967).  Counsel presented a professional
evaluation of the record that demonstrates why there are no arguable
grounds of error on appeal.  See High v. State, 573 S.W.2d 807, 812
(Tex. Crim. App. 1978).  Counsel certified in his briefs that he served
appellant with a copy of the brief in which he informed appellant of his
right to examine the record for the purposes of filing any pro se action
he might feel appropriate under the circumstances.  Thirty days have
passed since appellant was so advised, and he has not filed any pro se
brief.  

	Appellant's counsel requests this Court to provide appellant with
a "sufficient and reasonable" time in which to file a request to have the
appellate record made available to him and to move for an extension of
time in which to file a pro se brief under the Anders procedure. 
Appellant's counsel further requests that if appellant makes no such
request and motion, for this Court to direct the 268th District court to
make available to appellant a copy of the appellate record and allow him
at least thirty days from the date he receives the record to file a pro se
brief.  Appellant has had sufficient time to request the record and file a
pro se brief.  We deny these requests.

	In Penson v. Ohio, 488 U.S. 75 (1988), the Supreme Court advised
appellate courts that upon receiving a "frivolous appeal" brief, they
must conduct "a full examination of all the proceedings to decide
whether the case is wholly frivolous."  Penson, 488 U.S. 75, 80 (1988). 
We have carefully reviewed the record and have found nothing that
would arguably support an appeal.  The judgment of the trial court is
AFFIRMED.

	In accordance with Anders, counsel has requested permission to
withdraw as counsel for appellant.  See Anders, 386 U.S. at 744.  We
grant appellant's attorney's motions to withdraw once counsel has
completed our directions herein.  We order counsel  to notify appellant
of the disposition of his appeal and of the availability of discretionary
review.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
1997).	


								____________________	ROGELIO VALDEZ

								Chief Justice

Do not publish.

Tex. R. App. P. 47.3.


Opinion delivered and filed

this 22nd day of February, 2001.


1. Tex. Pen. Code § 31.07 (Vernon 1994).